SANDSTROM, Justice,
dissenting.
[¶ 29] I respectfully dissent.
[¶ 30] I was in the majority in Sailer v. Sailer, 2009 ND 73, 764 N.W.2d 445. The district court on remand properly decided the matters before it. The district court saw the witnesses, heard the testimony, and decided credibility. “[T]he trial court is in a better position to judge the demean- or and credibility of witnesses and weigh the evidence than we who have only the cold record to review.” Ludwig v. Burchill, 481 N.W.2d 464, 469 (N.D.1992).
[¶ 31] The district court found:
Prior to the remand hearing, Sandra was employed and not receiving public assistance. She was able to meet her foreseeable needs. Now, she testified that she is only working twenty to twenty-five hours per week and has some minimal self employment income. She has changed jobs several times either *611because she was fired or quit. There are no health limitations preventing Sandra from seeking suitable employment. Sandra has not even bothered to check into any type of vocational training or education. She has an attitude that somebody owes her something. There is no legitimate reason preventing Sandra from meeting her foreseeable needs. She can not just sit back and choose to work only a limited number of hours.
[¶ 32] The majority recites, at ¶ 13, “She testified that since May 2009, she had applied for more than 100 jobs without obtaining full-time employment with benefits.” The majority omits mentioning that she was unable to identify any of these “100 jobs” she had applied for except the part-time one she had.
[¶ 33] The majority asserts, at ¶ 13, “Sandra Sailer testified that generally she had inquired about further education or training, looked at a local vocational college, but could not incur any further loans because of her existing debt.” In fact the transcript does not reflect anything more than her comment, “If I pursued my degree through Rasmussen, I could be a guard out at the airport, I could be a social worker, I could be anything like that in that field.” But she could not “recall” what cost would be and acknowledged she had “not sought out any loans,” had “[n]ot looked into any loans,” and had “[n]ot checked or gotten an application for any loans.”
[¶ 34] The district court appropriately determined credibility.
[¶ 35] Finally, the majority opinion highlights the infirmity of Sandra Sailer’s case when it says, at ¶ 21, “If the court in its discretion reopens the record for additional evidence to assist in making these findings, Sandra Sailer should present specific evidence, rather than generalities, regarding her other resources, potential job prospects and earning capacity, in addition to her foreseeable needs.” . She had her opportunity when we previously remanded this case.
[¶ 36] I would affirm.
[¶ 37] DALE Y. SANDSTROM